Citation Nr: 1814575	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for any acquired psychiatric disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to a compensable rating for malaria.

6.  Entitlement to a rating in excess of 30 percent for shell fragment wounds of the right shoulder and thorax with fracture of the scapula and four ribs with injuries to Muscle Group I and Muscle Group III (right shoulder shell fragment wounds).

7.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.
8.  Entitlement to a rating in excess of 10 percent for the right shoulder scar.

9.  Entitlement to a rating in excess of 10 percent for the left shoulder scar.

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to April 1971 and his awards and decorations include the Purple Heart Medal due to his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In January 2017 the Veteran withdrew his personal hearing requests.

As will be explained in more detail below, the RO has previously denied the Veteran's claims of service connection for acquired psychiatric disorders variously diagnosed and claimed as a panic disorder with agoraphobia, depressive neurosis, and PTSD and these decisions are final.  Therefore, in the interest of adjudicating the disability the Veteran seeks to have service connected, the Board has characterized his psychiatric claim as a claim for any acquired psychiatric disorder which includes all of his variously diagnosed and claimed psychiatric disorders including a panic disorder with agoraphobia, depressive neurosis, and PTSD.

In June 2017, the Veteran's representative notified VA that the agency of original jurisdiction (AOJ) failed to adjudicate the Veteran's October 2012 claims of service connection for a prostate disability, erectile dysfunction, asthma, a sinus disability, and reflux disease.  Tellingly, the post-October 2012 record does not reveal a rating decision that adjudicates these claims.  Therefore, these claims are referred back to the AOJ for appropriate action.  

Lastly, the Board notes that additional pertinent evidence was received from the Veteran's representative since the issuance of the March 2014 statement of the case.  Nonetheless, the Board finds that it need not delay adjudicating the below issues by requesting a waiver of AOJ review of this evidence or remand for AOJ consideration of it because the Veteran's substantive appeal was received by VA after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014). 

The claims of service connection for back and neck disabilities as well as increased ratings for the right shoulder shell fragment wounds, the left shoulder disability, the right shoulder scars, and the left shoulder scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's application to reopen his claim of service connection for acquired psychiatric disorders other than PTSD and a January 2006 rating decision denied his claim of service connection for PTSD; he did not perfect his appeal as to either decision or submit new and material evidence within the one year appeal period following either decision.

2.  Evidence received since the May 2005 and January 2006 rating decisions is new and is related to an unestablished fact necessary to substantiate the claim of service connection an acquired psychiatric disorder including PTSD and it raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder diagnosed as depression had its onset in service.

4.  The Veteran did not have active malaria or any residuals of his prior episodes of malaria at all times during the pendency of the appeal.

5.  The Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The May 2005 and January 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder including PTSD is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder diagnosed as depression have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for a compensable rating for malaria have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 20014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.88b, Diagnostic Code 6304 (2017).

5.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the Court has viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason the claim was last denied but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

With the criteria above in mind, the record shows that a May 2005 rating decision denied the Veteran's application to reopen his claim of service connection for acquired psychiatric disorders other than PTSD and a January 2006 rating decision denied his claim of service connection for PTSD.  The May 2005 rating decision denied the claim because the record did not show a connection because a current acquired psychiatric disorder and military service.  The January 2006 rating decision denied the claim because, among other things, there was no current diagnosis of PTSD.  The Veteran did not appeal or failed to perfect his appeal to the May 2005 and the January 2006 rating decisions.  Moreover, while additional evidence was added to the claims file in the first year after the May 2005 rating decision, the Board finds that this evidence is not new and material medical evidence because it did not establish an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the May 2005 and January 2006 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the final decisions, VA received a VA treatment record dated in July 2010 and a private psychiatric evaluation dated in January 2017 in which it was opined for the first time that the Veteran had a diagnosis of depression and it was due to his military service.  Therefore, because a current disability with a connection to military service are condition precedents for establishing service connection (see Hickson v. West, 12 Vet. App. 247, 253 (1999)), the Board finds that this medical evidence constitutes new and material evidence and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The Service Connection Claim

The Veteran seeks service connection for any acquired psychiatric disorder.  Specifically, he claims service connection is warranted for a current acquired psychiatric disorder because it was caused by the physical and emotional trauma he sustained on active duty when he was injured by shell fragments while serving in the Republic of Vietnam.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, because the Veteran's service records verify his being wounded by shell fragments in November 1969 while in the Republic of Vietnam the Board finds that the record confirms an in-service injury-an emotional trauma caused by a physical injury.  Moreover, in an July 2010 VA psychological evaluation the Veteran was both diagnosed with a dysthymic disorder and it was opined that it was due to the emotional trauma he experienced while serving in the Republic of Vietnam (i.e., "These also appear to emerge from a cumulative of emotions associated to the trauma experienced in Vietnam and that he has not worked through.").  Likewise, in January 2017 the Veteran's private examiner both diagnosed him with depression and opined that it was due to his military service to include the emotional trauma he experienced by being injured by shell fragments while in the Republic of Vietnam.  While the April 2005 VA examiner opined that a panic disorder with agoraphobia was not due to the Veteran's military service and the December 2005 and October 2012 VA examiners opined that he did not have a diagnosis of PTSD, nothing in the record directly contradicts the July 2010 and January 2017 opinions that the Veteran has a diagnosis of depression and it is due to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran has an acquired psychiatric disorder diagnosed as depression and it is due to a documented in-service injury (i.e., an emotional injury caused by being wounded by shell fragments).  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disorder diagnosed as depression have been met and service connection is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

The Rating Claim

The Veteran claims, in substance, that he is entitled to at least a compensable rating for malaria because, among other things, it caused and/or aggravated his hypoglycemia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  

The Veteran's malaria is rated as non compensable under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, malaria as an active disease warrants a 100 percent rating.  38 C.F.R. § 4.88b.  The diagnosis of malaria must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, residuals of malaria, such as liver or spleen damage, are rated under the appropriate system.  Id.

With the above criteria in mind, the Board finds that at no time during the pendency of the appeal do the Veteran's medical records show evidence of active malaria or any disorder that has been identified as a residual of malaria.  In fact, at the October 2012 VA examination not only did the Veteran tell the examiner that he had not had a recurrent of his malaria since 1970 but he also told the examiner that he had not had any episodes or symptoms related to malaria since this time.  Moreover, the examiner thereafter opined that the Veteran's malaria was inactive without symptoms or residuals as well as a negative smear.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

In reaching this conclusion, the Board has neither overlooked the Veteran's attorney's June 2017 claim that the malaria caused or aggravated the appellant's hypoglycemia nor the medical article she provided from the Mayo Clinic regarding malaria and hypoglycemia.  However, hypoglycemia like pain is not a disability but instead is a symptom that may or may not be caused by a chronic underlying disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Moreover, the Board finds that neither the Veteran's attorney nor the medical article she filed with VA is credible evidence of the appellant's malaria causing an additional disability because the attorney does not have the required medical training to diagnose a disability and generic medical text standing alone cannot provide competent medical evidence of additions disability.  See Davidson, supra; Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not suffer from active malaria or residuals therefrom.  See Owens, supra.  Therefore, as the minimum schedular requirements for a compensable rating for malaria have not been met, the Board finds that the criteria for a compensable rating for malaria are not warranted at all times during the pendency of the appeal and the claim is denied.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304; Hart, supra.

The TDIU Claim

The Veteran asserts, in substance, that his service-connected disabilities prevent substantial employment.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Board finds that the Veteran's service-connected right shoulder shell fragment wounds, left shoulder disability, right shoulder scars, and left shoulder scar are from multiple injuries incurred in action.  See 38 C.F.R. § 4.16(a)(4).  Therefore, the Board finds that his disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at all times during the pendency of the appeal.  Thus, the question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

In this regard, in his October 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the appellant reported that he last worked full-time in January 2011 and he became too disabled to work in March 2011.  As to his work history, the Veteran reported that he worked as a clerk for the United States Postal Service from March 1979 to October 2009 and as a Union President from January 2005 to January 2011.  As to his education and training, he reported that he had four years of college.  In his October 2016, the Veteran also reported, in substance, that he was a postal carrier for over 30 years.

Significantly, in the April 2017 Vocational Assessment it was opined that the appellant's service-connected shell fragment wounds and scarring of the shoulders prevented him from securing and following a substantial gainful occupation.  Moreover, in an October 2016 statements the Board finds that the Veteran both competently and credibly reported that his disabilities prevented him from lifting either arm above shoulder level or carry heavy mail bags because this symptom is observable by a lay person.  See Davidson, supra.  Tellingly, the October 2012 VA examiner also opined that the right shoulder shell fragment wound scarring prevented him from lifting heavying objects (i.e., no more than 10-15 pounds) and opined that his shoulder shell fragment wounds caused decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, decreased strength, and upper extremity pain as well as opined that it prevented him from perform chores, shopping, exercising, and engaging in recreational activities despite also stating that his right shoulder shell fragment wound injury did not interfere with employment.  Similarly, while the Veteran in his VA Form 21-8940 reported that he had four years of college and worked the last few years before becoming too disabled to work as a Union President, the record is negative for any practical sedentary work experience, such as performing clerical duties or working with computers.  Therefore, with affording him the benefit of doubt in this matter, the Board also finds that the record shows that his service-connected disabilities prevent "substantial" gainful employment in a sedentary work environment.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Accordingly, the Board finds that the Veteran's service-connected shell fragment wound residuals of the right and left shoulders and scarring adversely impacts his ability to be work in an occupation that requires him to be physically active, such as having to carry heavy bags of mail as a postal clerk, or working in a sedentary work environment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Therefore, the Board finds that the criteria for a TDIU have been met.  38 C.F.R. § 4.16(a).  Moreover, because the collective adverse impact of the Veteran's service-connected disabilities have on employment was substantially the same at all times during the pendency of the appeal, the Board finds that he met the criteria for a TDIU also at all times during the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD; to this extent only the appeal is granted.

Service connection for an acquired psychiatric disorder diagnosed as depression is granted.

A compensable rating for malaria is denied at all times during the pendency of the appeal

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted.


REMAND

In light of the above decision which grants the Veteran service connected for an acquired psychiatric disorder diagnosed as depression and a TDIU, he is advised to discuss with his representative whether or not he wishes to continue his appeal as to any of the remaining issues on appeal.  38 C.F.R. § 19.9 (2017).  In any event, unclear these appeals are withdrawn, in writing, they must be addressed. 

As to the claims of service connection for back and neck disabilities, the record show that the VA received a private etiology opinion in September 2011.  The record also shows that the Veteran was provided an orthopedic examination in October 2012.  However, the Board does not find the private etiology opinion adequate because the examiner relied on an inaccurate factual premise (i.e., service treatment records showing the Veteran injured his back and neck when he was struck by a compartment door and fell when service treatment records are negative for this injury or any other back or neck injury) and because the opinion was too equivocal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that the Board may reject equivocal opinions).  Likewise, the Board does not find the VA examination adequate because as to the low back the examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinion and the examiner did not provide an etiology opinion as to the cervical spine.  Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand for a VA examination is required to obtain adequate etiology opinions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for increased ratings for the right shoulder shell fragment wounds, a left shoulder disability, right shoulder scars, and a left shoulder scar, the Board finds that a remand to provide the Veteran with new VA examinations to ascertain the current severity of his disabilities is required given the October 2016 statements from the Veteran and the June 2017 assertions by his representative of a worsening of the disabilities since his last VA examinations in October 2012.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the claims for increased ratings based on lost motion, the Board finds that a remand to provide the Veteran with a new VA examination is also required because the existing VA examination does not included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups and a comparison between these findings and the non-service connected joint.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

When adjudicating this claim for an increased rating for the right shoulder shell fragment wounds the AOJ should specifically consider, among other things, the Veteran's representative's June 2017 argument that the Veteran meets the criteria for increased as well as separate compensable ratings for the injuries his shell fragment wounds caused to Muscle Group I and Muscle Group III.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  

While these issues are in remand status, the AOJ should also obtain and associate with the record any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and his representative and inquire as to whether or not they wishes to continue the appeal as to any of the remaining issues discussed below in light of the above decision which grants the appellant service connected for a acquired psychiatric disorder diagnosed as depression and a TDIU.  Provide them a reasonable time to submit this evidence.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from the private healthcare provider his VA treatment records report he sees for his bilateral shoulder disabilities as well as his back and neck disabilities.

3.  Associate with the claims file the Veteran's post-October 2012 treatment records of the Veteran from the San Juan VA Medical Center.  

4.  Schedule the Veteran for orthopedic, muscle, and scar examinations.  The claims file should be made available to the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I. The Service connection Claims:

(a)  What are the diagnoses for all back and neck disabilities?

(b)  As to each back and neck disability, is it at least as likely as not that it is related to or had its onset in service including the same incident when he sustained his shell fragment wounds?

(c)  Is it at least as likely as not that any arthritis in the back and/or neck manifested itself in the first post-service year?

(d)  Is it at least as likely as not that any back or neck disability is caused by any service-connected disability?

(e)  Is it at least as likely as not that any back or neck disability is aggravated (i.e., permanently worsened) by any service-connected disability?

II.  The Rating Claims:

(a)  The examiner should identify all right and left shoulder musculoskeletal pathology found to be present during the pendency of the appeal.

(b)  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c)  The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

(d)  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

(e)  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  

(f)  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(g)  As to the shell fragment muscle injuries, the examiner should provide a detailed medical history that looks at the nature and severity of the Veteran's shell fragment wounds in accordance with 38 C.F.R. § 4.56. 

(h)  As to the shell fragment muscle injuries, the examiner should thereafter provide an opinion as to whether the muscle injury to Muscle Group I and Muscle Group III are best characterized as slight, moderate, moderate severe, or severe. 

(i)  As to the scars, the examiner should specifically identify the location of all scars caused by the service-connected shell fragment wounds to the right shoulder and thorax with fracture of the scapula and four ribs with injuries to Muscle Group I and Muscle Group III and the left shoulder.

(j)  As to each identified scar, the examiner should thereafter identify all pathology found to be present. 

In providing the etiology opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

In providing the opinions, the examiner should consider the Veteran's competent lay claims regarding observable symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  When adjudicating the claim for an increased rating for the right shoulder shell fragment wounds, the AOJ should specifically consider, among other things, the Veteran's representative's June 2017 argument that the Veteran meets the criteria for increased as well as separate compensable ratings for the injuries his shell fragment wounds caused to Muscle Group I and Muscle Group III.  See Esteban, supra.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


